Citation Nr: 0423999	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  01-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for rheumatic heart disease 
(claimed as enlarged heart, pregnant heart, and open heart 
surgery due to rheumatic fever).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served from June 1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating determination of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDING OF FACT

Rheumatic heart disease is not a direct result of the 
veteran's period of active service, and, if it preexisted 
service, did not undergo an increase in severity as a result 
of her period of service


CONCLUSION OF LAW

Rheumatic heart disease was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an October 2003 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete her claim, and of what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that she felt would support her claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the appellant's claim was dated in April 2001.  
The veteran did not receive a VCAA notice prior to the 
initial rating decision denying her claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the October 2003 VCAA notice and 
affording her the opportunity to respond, the RO reconsidered 
the veteran's claim as evidenced by the February 2004 
supplemental statement of the case.  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's available service medical records 
are on file and the RO obtained all available post-service VA 
and private medical records identified by the veteran that 
were possible to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2003).  As for the necessity 
for an examination, the Board notes that the evidence before 
the Secretary does not, taking into account all information 
and lay or medical evidence (including statements of the 
claimant), indicate that the disorder at issue may be 
associated with the veteran's active military service.  
Furthermore, an examination is not required because there is 
no reasonable possibility that an examination would aid in 
substantiating the claim.  See Winters v. West, 12 Vet. App. 
203, 207 (1999), and Soyini v Derwinski, 1 Vet. App. 540, 546 
(1991), which stand for the proposition that the law does not 
require a useless act.  The Board also notes that the medical 
records which are contained in the claims folder are adequate 
for rating purposes and permit the claim to be rated without 
further examination.  38 C.F.R. § 3.326(b) (2003).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

A veteran who served during a period of war or during 
peacetime after December 31, 1946, is presumed to be in sound 
condition except for those defects noted when he is examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed prior to 
service will rebut the presumption. 38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

If the disorder is cardiovascular disease, to include 
hypertension, service connection may be granted if manifested 
to a compensable degree within the presumptive time period.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The Board further notes that a portion of the veteran's 
service medical records appear to be missing.  If service 
medical records are presumed missing, the Board's obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran contends that she had rheumatic fever prior to 
her entrance into service and that the duties that she 
performed during service caused her to develop rheumatic 
heart disease.  

The only service medical record which is available is the 
veteran's April 1946 service separation examination.  The 
report indicates that the veteran was seen with complaints of 
an appendicitis in January 1946 and for cervicitis in April 
1946.  Physical examination performed at that time revealed 
normal findings for the cardiovascular system.  The veteran's 
blood pressure was noted to be 112/78.  There are no other 
records available for review.  

In a March 2000 statement in support of claim, the veteran 
indicated that she wished to establish service connection for 
aggravation of a heart condition and rheumatic fever as a 
child.  The veteran stated that she was hospitalized quite a 
few times while on active duty.  She reported that she did 
not know what the diagnoses were but that it may have been 
for a heart condition.  

In a May 2000 statement in support of claim, the veteran 
indicated that she had a bad case of rheumatic fever in 1937.  
She reported that she went into the Army in 1944 and came out 
in 1946 and that her heart had been getting worse since that 
time.  She stated that she had been seeing a cardiologist 
since 1980 and that she had had open heart surgery.  

In a July 2000 statement in support of claim, the veteran 
indicated that she had had rheumatic fever when she was 12 to 
14 years old.  She reported that she was hospitalized at 
Sinai Hospital in Philadelphia.  She noted that she led a 
normal life after being hospitalized.  The veteran stated 
that when she enlisted in the Army she was given a clean bill 
of health but that the stress of Army life brought on 
complications that that were detected by doctors on every 
examination.  She noted having open heart surgery in 1986 or 
1987.  The veteran indicated that the doctors had all 
conceded that she had rheumatic heart disease, consisting of 
an enlarged heart, leaking valves, and closing valves.  

In response to a July 2001 request for information, the 
veteran indicated that she had been treated in Philadelphia, 
PA, many times but that she was 76 years old and was sure 
that all the doctors who had treated her were long gone.  She 
noted that she had been in Arizona for 21 years and had been 
treated at the VA hospital.  

At the time of a July 2001 hearing, the veteran testified 
that that she was in the Army from June 1944 to April 1946.  
She reported that she was a message clerk and worked the 
mimeograph machine.  The veteran noted that she had rheumatic 
fever around the age of 12 and that it lasted until she was 
15.  She stated that she did not mention that she had had 
rheumatic fever at the time of her service entrance physical.  
The veteran indicated that while she had problems with her 
heart in service, she never complained about it or reported 
them.  The veteran noted that she was married about two 
months after her separation from service.  She indicated that 
she became pregnant three months after getting married and 
that the first thing that the obstetrician noticed was a 
heart murmur.  The veteran testified that the doctor told her 
the murmur was caused by her rheumatic fever.  She stated 
that she first started going to the VA about 19 or 20 years 
ago.  The veteran indicated that her work was basically 
sedentary while she was on active duty.  She reported that it 
was her belief that her period of service permanently 
aggravated her pre-existing condition.  The veteran noted 
that she never went to a private physician during her period 
of service.  The veteran's spouse testified that he could not 
remember her having chest pains or problems when he first met 
her.  He noted that the veteran told him about her rheumatic 
fever residuals prior to their getting married.  

Treatment records reveal that the veteran underwent a cardiac 
catherization in April 1986.  In the history of the illness 
portion of the report, it was indicated that the veteran had 
a history of rheumatic fever since age 12.  

Attempts to obtain records from Mt. Sinai Medical Center and 
the Albert Einstein Healthcare Network in Philadelphia were 
unsuccessful.  

Service connection is not warranted for rheumatic heart 
disease on either a direct basis or by way of aggravation.  
While the Board notes that there is only one service medical 
record currently available for review, the record is the 
veteran's service separation medical examination.  On this 
record, there is no indication that the veteran reported 
having any complaints or problems relating to her heart 
during her period of active service.  Moreover, normal 
findings were reported for the veteran's cardiovascular 
system upon examination and the veteran's blood pressure was 
noted to be 112/78.  Furthermore, the veteran has testified 
that she did not report having any complaints relating to 
heart problems during her period of service.  

Although the veteran has indicated that she was found to have 
a murmur in the months immediately following service, which 
her private physician related to rheumatic fever, these 
records are not available for review.  

The Board notes the veteran's belief that her rheumatic heart 
disease, which she claims preexisted service, was aggravated 
by her period of service.  However, as a lay person, she is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Moreover, there has been no competent 
medical evidence submitted indicating that the veteran's 
rheumatic heart disease had its inception inservice or was 
permanently aggravated by her period of service.  

Based upon the subsequently received medical records, dated 
many years after the veteran's period of service, it can be 
assumed that the veteran had rheumatic fever prior to her 
entry into service.  However, the record does not contain any 
competent medical evidence that rheumatic heart disease was 
aggravated by the veteran's period of active service.  As 
noted above, normal findings for the cardiovascular system 
were reported at the time of the veteran's service separation 
examination and the history of inservice illness section of 
the report did not note any complaints or findings of heart 
problems.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current rheumatic heart disease 
is not related to her period of service, on either a direct 
basis or as a result of aggravation.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for rheumatic heart disease (claimed as 
enlarged heart, pregnant heart, and open heart surgery due to 
rheumatic fever) is denied.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



